Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/21 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 8-13, 17, 18, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method and an apparatus; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of providing customer service to a customer by engaging in an interaction with a customer and an agent.  
Using claim 12 as a representative example that is applicable to claims 1 and 18, the abstract idea is defined by the elements of:
receive an input indicative of a customer seeking an interaction with an agent of an enterprise, the input provided by the customer using a first interaction channel; 
predict, using a prediction model, an intention of the customer for seeking the interaction with the agent, the intention predicted based on at least one of a current journey and past journeys of the customer on interaction channels associated with the enterprise, wherein the intention is predicted based on 
(1) normalizing interaction data related to the current journey and the past journeys of the customer into one or more clusters; 
(2) extracting feature vectors from one or more clusters of the normalized data based on co-occurrence of terms or a contiguous sequence of terms; and 
(3) determining a prediction of the intention based on classifying the feature vectors;
subsequent to receiving the input, determine if at least one agent among a plurality of agents of the enterprise is available for interacting with the customer; 
if no agent is available for interacting with the customer, cause a provisioning of a status message to the customer, the status message comprising an estimate of a waiting time for the interaction with the agent; 
subsequent to the provisioning of the status message, track availability of the at least one agent, the tracking performed for at least a time period equal to the estimate of the waiting time specified in the status message; 
subsequent to detecting the availability of the agent, cause a provisioning of a notification to the customer for informing the customer of the availability of the agent, 
the notification provided using the first interaction channel or a second interaction channel different than the first interaction channel;
provisioning the status message in form of a spoken input to the customer, and 
establishing the interaction between the customer and the agent subsequent to providing the notification to the customer, the interaction established on the first interaction channel or the second interaction channel

The above limitations are reciting a method of providing customer service to a customer in the context of assisting a customer with an issue (complaint, disputing a bill or charge) by determining customer intent and by matching the customer with an agent based on the intent (see claims 8, 17, 20).  The specification in paragraphs 003 and 004 disclose that it is common for enterprises to engage their customers through a communication channel to provide customer service.  The claimed communication channels are broadly recited and can be people verbally talking to each other or can be the simple use of a telephone to make a call to a customer service hotline.  This type of concept is considered to be a certain method of organizing human activities.  The claimed concept that is defined by the above noted claim limitations represents a 
The additional elements for claim 12 are the memory for storing instructions, the processor that is configured to execute the instructions and the apparatus that has a virtual assistant and/or the display of a chat interface on the electronic device to establish interaction between the customer and the agent.  The examiner notes that the claim language of “and/or” with respect to reciting the virtual assistant and the display of the chat interface has a scope that only requires one of these limitations.  Claim 1 recites the additional elements of “by a processor” and “the virtual assistant” or “the display of the chat interface”.  Claim 18 recites the additional elements of “by an apparatus”, a native application of an electronic device, the display of a chat interface to establish the interaction between the customer and the agent and/or the virtual assistant of the electronic device.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of an apparatus such as the recited processor and memory and the electronic device associated with the customer as a tool to execute the abstract idea, see MPEP 2106.05(f), 2106.05(h).  The display of a chat interface is considered to be a link to using a computer as a tool to allow a chat to occur.  The use of a virtual assistant in the electronic device is broadly recited and reads on software or an application that is part of the apparatus.  This is interpreted as an instruction for one to practice the invention using a device with an app or software that allows for spoken input to be made to the user.  This does not amount to more than a mere instruction to apply the judicial exception on a generic computer.  In terms of the claimed processor/memory, the electronic device with a native application, and the chat interface, etc., these limitations are simply instructing one to practice the abstract idea by using a generically recited computing device, such as an apparatus that has a processor and memory or by using a generic electronic device, to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer(s) connected via a network such as the Internet (the web) and that has an interface of some kind, all generically recited.  With respect to the display of the chat interface, this is just using a computer to allow two people to communicate to each other, with no specificity claimed to the interface.  The limitation of having a chat is directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited apparatus or a processor and memory, and the use of a chat interface to perform steps that define the abstract idea, or the use of a virtual assistant (instruction to use a computer).  This does not render the claims as being eligible.  See MPEP 2106.05(f), 2106.05(h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 13, the use of the native application has been addressed above because this was recited in claim 18, to which the applicant is referred.  As stated above, the electronic device with a native application is considered to be an instruction for one to practice the abstract idea by using a generically recited computing device, see MPEP 2106.05(f).  This does not amount to more than a mere instruction to implement the abstract idea on a computer(s) connected via a network and does not nd prong and does not provide for significantly more at step 2B.
	For claim 3, the recited use of a different electronic device to affect the interaction is considered to be a further instruction for one to practice the steps that define the abstract idea using a device such as a computer and does not render the claims eligible for the same reasons set forth for the apparatus of claim 1, see MPEP 2106.05(f).   In the end this step is something performed by a person using another generically recited electronic device and still places the claim into the category of being a method of organizing human activities.  The claimed different electronic device is considered to be an additional limitation but is found to be little more an instruction for one to practice the invention using generic computers connected to each other via a network.
For claim 6, the claimed detecting of the attention of the customer in at least one interaction channel (broadly recited and does not require or exclude any mode of communication from the claim scope), and selecting the interaction channel are found to be reciting more about the same abstract idea of claim 1.  Detecting the attention of the customer can be determining whether or not the customer is still waiting for help verbally in person, or determining by a person if a customer is still on a phone waiting or has hung up.  What is claimed can be performed by people absent the recitation to “by the apparatus” and is still considered to define a method of organizing human activities type of abstract idea.  The “by the apparatus” language has been treated in the same manner as set forth for claim 1, to which applicant is referred.  

For claim 11, having the notification based on customer preferences is reciting more about the same abstract idea of claim 1.  Nothing additional is claimed but a further defining of the method by reciting that the notification is based on preferences.  Nothing additional is claimed for consideration at the 2nd prong or at step 2B.
	Therefore, the claims are rejected as being directed to an abstract idea without integration into a practical application or that provides for significantly more than the abstract idea.

Response to arguments
	The traversal of the 101 rejection is not persuasive.  The independent claims have been amended by adding subject matter claimed in previously pending claims 4 and 5, which were also rejected as being directed to an abstract idea.  The applicant argues that the claims provide for a practical application of the abstract idea because 
	The applicant also cites the majority of the claimed invention and argues that the steps are not a method of organizing human activity because they require specific modifications to a processing system so that something more than the exception is required.  This argument is not well understood as far as what this is trying to argue.  The applicant appears to be arguing that a computer has to be programmed to actually be able to perform the claimed steps and that this amounts to more than the exception.  
The examiner notes that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions has not been found by the courts to qualify as a particular machine.
The examiner notes that in Alice it was stated:  “As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform specific computerized functions.  Brief for petitioner 53.  But what petitioner characterizes as specific hardware, a “data processing system” with a “communications controller” and “data storage unit” ……is purely functional and generic.  Nearly every computer will include a communication controller and data storage unit capable of performing the basic calculation, storage and transmission functions required by the method claims.  See 717 F. 3d at (1290) (Lourie, J., concurring).  As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers”.  
The examiner also notes that In re Alappat, 33 F.3d 1526 (Fed. Cir. 1994) has been superseded by both Bilski and Alice.  As noted by the court in Eon Corp. IP Holdings v. ATT Mobility LLC., “Before moving on, we note that Alappat has been superseded by Bilski, 561, U.S. at 605-06, and Alice Corp, v. CLS Bank Int’l, 134 S. Ct. 2347 (2014).  Therefore, arguing that a computer or processor has to be specially programed (modified) to do what is claimed is not persuasive because this does not require anything more than generic computer implementation of the abstract idea.  If this is what the applicant was arguing by the comment about the claims requiring modifications to a processing system, the argument is not persuasive for these reasons. 
The 35 USC 101 rejection is being maintained.
	The traversal of the prior art rejection is persuasive.  The claim recites the limitation of “said processor tracking availability of the at least one agent, the tracking performed for at least a time period equal to the estimate of the waiting time specified in the status message”.  The prior art to Baranovsky teaches that the tracking will occur until an agent is free and does not teach or suggest that the tracking be performed for at least the waiting time, such that if the waiting time is estimated to be fifteen minutes, the tracking will be performed for 15 minutes even if an agent is available at 5 minutes and is already helping the customer.  There is no reason to modify the prior art to require tracking of agent availability for at least the time period equal to the estimate of the waiting time because one would track the availability until an agent is free.  While part of this range was taught by the prior art to Baranovsky as far as tracking until an agent is free (unbounded upper range) and this could be for more than the entire waiting period, but the lower part of the range is not taught which is the “at least equal to the estimate of the waiting time”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DENNIS W RUHL/Primary Examiner, Art Unit 3687